Citation Nr: 1111023	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disorders of the thoracic spine, claimed as secondary to service-connected myositis of the lumbar spine with radiculopathy.  

2.  Entitlement to service connection for disorders of the cervical spine, claimed as secondary to service-connected myositis of the lumbar spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1975.  

This appeal arises from October and November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  Service connection has been granted for myositis of the lumbar spine with radiculopathy.  

2.  Cervical and thoracic spine disability was first shown many years after service, and there is no competent evidence linking such disability to service.  

3.  Current VA records include February 2003 Magnetic Resonance Imaging (MRI) demonstrating minimal discogenic disease of the cervical spine.   

4  Current VA records include X-rays demonstrating mild degenerative changes with small anterior and lateral spurs of the thoracic spine.   

5.  There is no competent evidence of record which reflects the Veteran's service-connected myositis of the lumbar spine with radiculopathy caused or aggravated any disorder of the cervical or thoracic spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disorders of the thoracic spine have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for service connection for disorders of the cervical spine have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claims for service connection in June 2006.  The RO sent him a letter in June 2006 which explained what evidence was necessary to support his claims, what was needed from the Veteran, how VA could help him with his claims, and how VA assigned disability ratings and effective dates.  

The Veteran's service treatment records, VA records of treatment, and Social Security Records were obtained.  He was afforded a VA examination and a medical opinion was obtained.  The Veteran has not identified any additional relevant evidence.  In January 2008 he stated he did not intend to submit any further evidence.  

No further notice or assistance to the Veteran with his claims is necessary.  


SERVICE CONNECTION

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury, or the extent to which medical evidence shows the disability underwent an increase in severity beyond its natural progression due to a service-connected disability.  38 C.F.R. § 3.310 (a)(2010).  

The Veteran is service connected for lumbar spine myositis with clinical radiculopathy.  As to the cervical and thoracic spine, the service treatment records do not include any references to complaints or treatment of neck pain or thoracic spine discomfort.  After service separation in April 1975, the Veteran was examined by VA in September 1975.  X-rays of the dorsal spine revealed no definite body pathology and the intervertebral spaces were well maintained.  Thus, there is no evidence of any disorder of the cervical or thoracic spine documented in service or during the initial post service year, and it was many years thereafter before disability of these segments of the spine were noted, with no competent evidence linking their onset to service.  Accordingly, a basis upon which to establish direct service connection has not been presented.   

The Veteran in this case, however, has not asserted his current cervical and thoracic disorders either began in service or are related to any incident in service.  Rather, he contends his current cervical and thoracic disorders were caused by his service-connected lumbar myositis with radiculopathy.  

In this regard, the Board notes the current VA records include diagnoses of a small extrusion a T5-T-6 level found on MRI in February 2008 and C-6 radiculopathy on VA examination in January 2003.  There is also an earlier diagnosis of thoracic outlet found on EMG evaluation in June 1988 by a private examiner.  Thus, the Veteran clearly has cervical and thoracic spine disability.  The evidence, however, is against the conclusion the Veteran's service connected disability caused or aggravated the claimed disabilities.  

As to the Veteran's contentions, he is certainly competent to describe his symptoms of pain, but he has not presented any evidence which shows he has any special knowledge or training which would qualify him to render a medical opinion.  Further, he has not reported that any medical professional has told him his service-connected lumbar spine disorders caused or aggravated any cervical or thoracic spine disorder, and it is clear such questions are medically complex, rather than something that could be solved merely by observations of a lay person.  38 C.F.R. § 3.159 (2010).  Thus, any contentions alone would not be indicative of the claimed connection between the service connected disability and the non-service connected disability.  

As to the medical evidence, while the Veteran may indeed now have problems in his thoracic and cervical spine that is similar to disability present in his lumbar spine, that simple fact in no way suggest one caused the other or one made the other worse.  And, as already mentioned, no medical record contains any indication that the disability present in the lumbar spine caused or aggravated any disability found in the thoracic or cervical spine.  

In July 2006, a VA physician interviewed the Veteran, reviewed his medical history, and his medical records in detail.  He diagnosed the following: 1. Myositis of the lumbar spine with clinical radiculopathy; 2. Cervical degenerative joint disease and C2-3, C3-4, and C5-6 bulging discs by MRI; 3. Degenerative joint disease of the thoracic spine by X-ray; 4.  T-5-6, disc extrusion with generalized degenerative disc disease by MRI, 5.  Cervical paravertebral myositis: and 6.  Thoracic paravertebral myositis.  The VA physician then stated unequivocally that it was his opinion the cervical and thoracic spine conditions were not caused by or the result of or secondary to his service-connected myositis of the lumbar spine with clinical radiculopathy. 

In claims based on 38 C.F.R. § 3.310 competent medical evidence is required to provide a nexus between a service connected disability and the currently diagnosed disorder.  See Schroeder v. Brown, 6 Vet. App. 220 (1994).  In the absence of competent medical evidence demonstrating the service-connected lumbar spine disability was the proximate cause of the Veteran's current cervical and thoracic spine disorders, or that it increased the severity of the cervical and thoracic spine disorders, service connection is not warranted.   

In reaching this decision, the Board notes the July 2006 examiner did not explicitly offer an opinion regarding whether the Veteran's service connected disability caused an increase in severity of the cervical and thoracic spine disabilities.  However, since there is no indication in the record that such a relationship exists between the disabilities, and any lay contention of this nature would not be competent to suggest such a link, the duty to obtain an opinion as to this theory of entitlement has not been triggered.  See McLendon v. Nicholson 20 Vet. App. 79 (2006); (2006), Robinson v. Mansfield, 21 Vet. App. 545 (2008)


ORDER

Service connection for disorders of the thoracic spine is denied.  

Service connection for disorders of the cervical spine is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


